Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Interest of K.M.T., a Child                     Appeal from the County Court at Law of
                                                       Rusk County, Texas (Tr. Ct. No. 2013-03-
No. 06-13-00062-CV                                     155-CCL). Opinion delivered by Justice
                                                       Carter, Chief Justice Morriss and Justice
                                                       Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED OCTOBER 18, 2013
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk